DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-18, 20-36 are pending.  
Response to Amendment
Applicant’s amendment of 11/10/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 16-18, 20-31, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al. (WO/2013/098531, provided by Applicant, see U.S. 2014/0354945, cited by Applicant) in view of Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant, hereinafter Mitsuishi1) in view of Petrmichl et al. (U.S. 5,888,593, cited by Applicant).
Regarding claims 16-18, 20-31, 33-36, Martinu teaches an article with a multilayer interference (antireflection as in claim 30) coating thereon, with high and low refractive index layers (above and below 1.65) and with an A layer that matches the present organic-inorganic layer (see abstract, [0042]-[0048]).  The A layer has carbon, oxygen and silicon atoms in it as in claim 17, and is formed from decamethyltetrasiloxane via vacuum deposition assisted with oxygen ions from an ion gun as in claims 17-18, 20-22, and 31 (note that claim 21 still allows the precursor to be of the first formula of claim 20) ([0062]-[0067], [0080]).  The A layer has a refractive index overlapping claim 23 ([0061]).  The A layer is not formed from inorganic precursor compounds (all the compounds include some organic groups bonded to silicon with an Si-C bond and are organosilicon compounds) and does not produce any purely inorganic or metal oxide compounds in the final layer, overlapping claims 16, 24, 27, and 33-34.
The overall antireflective layer includes the above A layer as well as at least two high refractive index layers (each having a thickness 10-120 nm) and at least two low refractive index layers (each having a thickness of 10-100 nm) and also with an underlayer ([0046]-[0052]).  The above number of layers and layer thicknesses overlap the claimed number of layers and total thickness of the interference coating (e.g., 6 layers each of high and low refractive index layers with 100 nm thickness results in 12 layers of high and low refractive index material with a total thickness of 1.2 microns and falls within the claimed ranges and therefore the broader ranges discussed above overlap the claimed ranges), as in claims 16, 25-26, 35.
Martinu teaches all the above product by process limitations.  However, such limitations carry limited patentable weight in the present product claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Regarding claims 16, 28-29, Martinu teaches all of the above subject matter but does not disclose the claimed thickness of the A layer or an organic-inorganic underlayer (though an underlayer is generally sought for abrasion reasons [0051]).  However, Mitsuishi1 is also directed to antireflective coatings that include alternating high and low refractive index layers and an organic/inorganic layer formed via an ion assisted vacuum coating process (see abstract, [0063]-[0081], [0121]) and teaches that the organic/inorganic layer may preferably be used as an outer layer (as in Martinu) and also as an underlayer in order to improve adhesiveness, heat resistance, abrasion resistance and impact resistance ([0012]).  It is further noted that the A layer 
Modified Martinu does not disclose the thickness of the organic-inorganic layer as claimed.  However, given that the layer is disclosed as providing abrasion resistance and impact resistance as explained above, one having ordinary skill in the art would recognize that the thickness of such a layer is proportional to the degree of abrasion resistance and impact resistance provided and therefore the thickness of this hybrid layer in modified Martinu would have been obvious to have optimized (including to within the claimed range of claims 16 and 28) as an art-recognized result effective variable as part of the routine optimization of the degree of abrasion resistance and impact resistance.
Additionally and alternatively, Petrmichl is also directed to an abrasion resistance organic inorganic coating (i.e., organic because it includes carbon) formed of organosilane compounds that are vapor deposited with ions and which may be used as an underlayer of an antireflective multilayer coating, and teaches that such hybrid organic-inorganic abrasion resistant coatings should have a thickness of 50 angstroms to 100 microns (overlapping claim 28) with increased thicknesses providing improved abrasion resistance (i.e., confirming the result effective variable argument discussed in the preceding paragraph) (see abstract, col. 9, line 65-col. 10, line 50, col. 11, line 30-col. 12, line 45).
Thus, it would have been obvious to have used the overlapping thickness range from Petrmichl as the thickness of the organic-inorganic layer in modified Martinu because Petrmichl teaches that such thicknesses provide abrasion resistance as sought in modified Martinu. 
Regarding claim 36, the layer order in modified Martinu overlaps the layer order as claimed.  For example, Martinu teaches that the hybrid A layer may be formed as an outer layer over the rest of the interference coating comprising alternating high and low refractive index layers (see above, [0111]) with at least two high refractive index layers and at least two low refractive index layers (thickness 10-100nm, overlapping the claimed range, [0046]), and with silicon oxide being a suitable low refractive index material, and with the high refractive index layer having a refractive index overlapping claim 36 and being formed of metal oxide ([0043]-[0044]).  Thus, the layer order may be, e.g., substrate/HI layer/LI layer/HI layer/ LI layer/A layer, which overlaps the claimed layer order (i.e., from the A layer towards the substrate there is the organic-inorganic A layer, then a silicon oxide LI layer overlapping the claimed thickness and then a HI layer of metal oxide overlapping the claimed refractive index).  As explained above, there may be more than just two sets of the HI and LI layers.
The claimed layer order is also overlapped if the A layer is also provided as the underlayer (as explained above, via Mitsuishi1 in modified Martinu), yielding substrate/A layer/HI layer/LI layer/HI layer/ LI layer/A layer, which overlaps the claimed layer order (i.e., from the A underlayer towards the outer A layer there is the organic-inorganic A underlayer, then a silicon oxide LI layer overlapping the claimed thickness and then a HI layer of metal oxide overlapping the claimed refractive index).  It is noted that the present claims do not require direct contact between any of the layers, nor is the direction of the layer order relative to, e.g., the substrate, recited, such that there may be non-claimed layers between the layers of claim 36.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al. (WO/2013/098531, provided by Applicant, see U.S. 2014/0354945 cited by Applicant) in view of Mitsuishi et al. (U.S. 2003/0198818, cited by Applicant, hereinafter Mitsuishi1) in view of Petrmichl et al. (U.S. 5,888,593, cited by Applicant) as applied to claim 16 above, and further in view of De Ayguavives et al. (WO 2013/171434 provided by Applicant, see U.S. 2015/0103310 cited by Applicant).
Regarding claim 32, modified Martinu teaches all of the above subject matter but does not disclose that the antireflective coating filters blue light.  However, Auguavives is also directed to antireflective coatings based on high and low refractive index layers (see abstract, [0148]-[0150]) and teaches that it is beneficial for such a coating to filter (at least partially block) blue light (inherently having a wavelength overlapping the claimed range), as in claim 32, which may otherwise be harmful to eyes ([0002], [0031], [0091], [0209]).  Thus, it would have been obvious to have made the antireflective coating of modified Martinu block blue light as taught by De Ayguavives in order to prevent harm to eyes.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Martinu only teaches up to 6 layers which is not true because this is merely a preferred embodiment and the reference clearly teaches at least two HI and at least two LI layers.  Applicant’s remarks related to thickness are also not persuasive because they are based on 6 total layers and, as explained above, the 12 layer example mentioned in the rejection above is proper (indeed there may be more than 12 layers).
Applicant argues that the result effective variable rationale presented with respect to the claimed thickness is improper based on the present examples.  First, the examples cited by Applicant do not provide proper side by side comparisons showing the effect of only changing the thickness of a given abrasion resistant layer (i.e., other variables are changed between the cited examples).  Second, even if (arguendo) Applicant was able to provide certain examples with certain materials in which the thickness of the layer has no effect on abrasion resistance, these specific examples would not invalidate the teachings in the prior art that an abrasion resistant layer would generally provide more abrasion resistance the more of that layer there is (i.e., it would still be obvious to try increasing thickness to increase abrasion resistance because this is the expected/usual effect of increasing thickness).  This is based on the characterization in the reference that the layer is abrasion resistant (i.e., the layer provides abrasion resistance therefore more of the layer would provide more abrasion resistance) and also independently based on common sense (i.e., the more of the abrasion resistant layer there is, the longer it will take for the abrasion resistant layer to be worn down such that the underlayers are exposed).  Additionally, this relationship between layer thickness and abrasion resistance is confirmed explicitly by Petrmichl (though this is not required).  
Applicant argues against the rejection of claim 35 based on Mitsuishi as a primary reference but this is moot because that rejection is withdrawn.
Applicant argues that claim 36 is non-obvious based on data from 15/750,040.  First, the layer order as claimed does not correspond to the layer order in the cited examples from 15/750,040 and is broader in the present claim (see the explanation in the rejection above regarding layer order and direct contact).  Thus, any unexpected results argument based on those examples is not persuasive because the claims are not commensurate in scope with the cited data.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787